COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        Kathy Shaw v. Juanita Cesar Worrell

Appellate case number:      01-15-00165-CV

Trial court case number:    1056379

Trial court:                County Civil Court at Law No. 1 of Harris County

       On February 19, 2015, appellant, Kathy Shaw, proceeding pro se, filed a notice of
appeal in the trial court from the final judgment, signed on January 12, 2015, in this
forcible detainer action. On March 16, 2015, the trial clerk filed a notice in this Court,
noting that appellant had not paid the $23.00 clerk’s record fee as of that date. On May
22, 2015, appellant filed an affidavit of indigence in the trial court. See TEX. R. APP. P.
20.1(a)(2)(A), (c)(1). On June 11, 2015, the indigent clerk’s record was filed in this
Court, including the trial court’s June 9, 2015 order timely sustaining the trial clerk’s
contest to appellant’s affidavit of indigence. See id. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to his or her affidavit of indigence by filing a motion
challenging the order, within 10 days of that order, in the appellate court. See TEX. R.
APP. P. 20.1(j)(1), (2). Here, because appellant failed to timely file such a motion in this
Court, she is not indigent for purposes of appellate costs. See id. 20.1(j)(2).
       Although appellant paid the filing fee on March 16, 2015, the clerk’s record has
not yet been filed and there is no evidence of payment. Because appellant has not
established indigence, it is ORDERED that she provide evidence with the Clerk of this
Court of payment or arrangements to pay for the $23.00 clerk’s record fee within 10
days of the date of this order, or this appeal may be dismissed without further notice.
See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court
Date: October 8, 2015